Title: To Thomas Jefferson from William Dunn, 27 May 1807
From: Dunn, William
To: Jefferson, Thomas


                        
                            Honored Sir
                            
                            Liberty Bedford County Va May 27th 1807
                        
                        I hope you will read the following lines with Simpithy and answer the petitioners request. I wrote a Letter a
                            bout seven weeks ago and sent it to Washington I understood directly after I had sent it you had gone to Monticello and
                            whether you ever got it I no not I received no answer. my present case is desparet and how to extricate my self I no not
                            I am a poor man and descended from poor parrints and I have heretofore endeovoured to keep up as good a character as my
                            circumstances would permit: but my case is altered fortune is frown upon me Sickness and affliction has reduced me to
                            this deplorable condition. I am enthrald in debt and I want relief and with out it my case will be wose than it is now oh
                            merciful benefactor have compassion on me and deliver me; three hundred dollars would pay all my debts and enable me to
                            follow my business if you would be so merciful lend me that sum which I hope to God you will I will return it to you in
                            two or three years I expect every day to be plundged in to a gloomy prison there to remain at the will of a merciless
                            criditor or come out by the ignomeneous oath of insolvency I hate to fly my country I wish to pay all my debts I hate
                            to meet a man with a pair of saddle bags for fear that it is the sherif that is just a going to take me and put me in jail
                            and have no chance of bail you wonder what will the people will not indulge me knowing my situation but Dear Sir when the
                            vindictive passions of some men are raised they will be gratified if it should be for ever the confinement of their
                            victim and there tongues with malignant darts will for ever stab his character with infamye you may Sir judge I have conducted
                            my self so bad that I am unworthy of your notice but I hope to God that you will not censure me so hard for you are my
                            only defe[nder] oh mercy if you turn a deaf ear, to my petition I am undone and
                            nothing remains for me but the gloomy prison and the bitter imprecations of my Creditors which will bl my character for ever that small sum you scarcely would miss out of
                            your coffers it would relieve my distresses and alleviate my troubled mind which at this time is like the surges of the
                            Sea tosed to and fro when the wind is combatting the waves and make them roll and roar with impetious fury. you may allow Sir that I have formed a Story in order to deceive you to
                            satify my own gratifyation oh do put the most favouable constructions on my letter thoughts of your censuring of me
                            fills my Soul with horrer and dismay I intend the honest thing if ever truth was writen it is now yes unsullied truth
                                I  end here I  be[lieve] I will end my petition hopeing and trusting to God that I Shall recive a frend answer in short time from your humble petitioner
                        
                            William Dunn
                            
                        
                    